DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Drawings
3.	The drawings filed 12/16/2021 are accepted.
Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted February 16, 2021 and November 29, 2021, have been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Allowable Subject Matter
6.	Claims 1-10 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-10.
	Independent Claim 1 recites a gas-collecting apparatus for collecting gas generated in a secondary battery having a flexible pouch case, wherein the gas-collecting apparatus comprising a pressing jig that presses an insert plate in close contact with the electrode assembly in the pouch, the insert plate comprising a through hole so that a first surface of the insert plate is connected to the opposing second surface of the insert plate, wherein the jig is provided with a gas moving path that connects to the through hole and through which the gas generated inside the battery case flows.  The closest prior art includes the following: 
Yun US PG Publication 2016/0380302 discloses a secondary battery that is pressed by pressing jig 10 to form the final shape and before the pressing step, the cell is degassed (see Figs. and paras 0037-0041).  There is no teaching of the insert plate or a gas moving path connected to the jig and a through hole in an insert plate.
Wang CN109935919 discloses a secondary battery that is punctured (which would involve pressing) and has gas withdrawn (see Fig 1and paras 0032, 0049-0050), but there is no flexible pouch, no gas moving path inside the pressing jig, and no insert plate with a through hole connecting to the gas moving path.  There is no teaching of the battery being rigid, or of sealing part between the jig and the battery case, or a gas collecting pipe.
Kato JP2019056651 discloses a glass unit with a gas-collection purpose jig that has a gas sampling needle inserted into a container to withdraw and analyze gas (see Fig 5, para 0028-0030). There is no teaching of a battery having a jig with the gas flow path in the jig.
Jung KR20180047274 discloses a gas extraction system of a pouch-type secondary battery wherein gas from a battery is sampled by punching the battery within a jig/chamber to release the gas and a vacuum system from outside the jig/chamber suck out the gas from the chamber (see at least all Figs and paras 0025-0032).  There is no teaching of an insert plate with a through hole that connects to a gas moving path within the pressing jig.  
There is no prior art available that would inform the skilled artisan to press a surface of a pouch battery having an insert within the pouch, the insert plate having a through hole through which gas generated by the battery flows, and further flows into a gas moving path in the pressing jig part.  Therefore, the references fail to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 2-10 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729